            Case 2:18-cr-00538-KOB-JHE Document 14 Filed 01/25/19 Page 1 of 2                                                                                                                                                                                                                                                                                    FILED
                                                                                                                                                                                                                                                                                                                                                        2019 Jan-25 PM 09:54
                                                                                                                                                                                                                                                                                                                                                        U.S. DISTRICT COURT
                                                                                                                                                                                                                                                                                                                                                            N.D. OF ALABAMA


	  
	  
	  
                                                                           IN	  THE	  UNITED	  STATES	  DISTRICT	  COURT	  
                                                                          FOR	  THE	  NORTHERN	  DISTRICT	  OF	  ALABAMA	  
                                                                                          SOUTHERN	  DIVISION	  
                                                                                                      	  
	  
UNITED	  STATES	  OF	  AMERICA	  	  	  	  	  	  	  	  	  	  )	  
	  
v.	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  )	  	  	  	  	  	  	  	  Case	  No.	  2:18-­‐cr-­‐538-­‐KOB-­‐JHE	  
	  
CHRISTOPHER	  A.	  MCNABB	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  )	  
(A.K.A	  “RUDY”)	  	  	  	  	  	  	  	  	  	  	  	  
	  
	  
                                                                                                                                                                                                             Omnibus	  Motion	  in	  Limine	  
                                                                                                                                                                                                                                                                                                                	  
This	  is	  a	  Defense	  Omnibus	  Motion	  in	  Limine.	  	  As	  basis	  for	  this	  Motion,	  the	  
undersigned	  submits	  as	  follows:	  
	  
                                                                                                                                                                                                                                                                                                               I.	  
                                                                                                                                                                                                                                                                                                                	  
               1. The	  defense	  Moves	  this	  Court	  in	  Limine	  to	  enjoin	  the	  government	  from	  any	  
                                           mention	  of	  the	  allegations	  listed	  in	  the	  indictment	  of	  Mr.	  MCNABB’s	  prior	  
                                           felony	  convictions,	  viz.	  those	  alleged	  in	  the	  indictment.	  	  	  
               2. Said	  alleged	  felony	  convictions	  are:	  	  CC-­‐2016-­‐202	  Unlawful	  Possession	  of	  a	  
                                           Controlled	  Substance	  CC-­‐1015-­‐46,	  Unlawful	  Possession	  of	  a	  Controlled	  
                                           Substance;	  CC-­‐2015	  Unlawful	  Possession	  of	  a	  Controlled	  Substance;	  CC	  96-­‐90	  
                                           Robbery	  Second	  Degree;	  Unlawful	  breaking	  and	  Entering	  vehicle,	  two	  counts,	  
                                           CC96-­‐118	  and	  CC	  96-­‐116.	  
               3. The	  instant	  indictment	  charges	  Mr.	  McNabb	  in	  COUNT	  ONE	  with	  of	  a	  
                                           violation	  of	  18	  USC	  Section	  922(g)(1),	  felon	  in	  possession	  of	  firearms;	  COUNT	  
                                           TWO	  a	  violation	  of	  26	  USC	  Section	  5861(d)	  failure	  to	  register	  in	  the	  National	  
                                           Firearms	  Registration	  and	  Transfer	  Record;	  COUNT	  THREE	  a	  violation	  of	  26	  
                                           USC	  Section	  5861(d)	  also	  a	  failure	  to	  register	  in	  the	  National	  Firearms	  
                                           Registration	  and	  Transfer	  Record;	  and	  COUNT	  FOUR,	  a	  violation	  of	  18	  USC	  
                                           842(i)(1),	  knowingly	  receive	  and	  possess	  “shock	  tube	  detonators”	  after	  
                                           having	  been	  convicted	  of	  the	  aforementioned	  felonies.	  
               4. The	  defense	  concedes	  the	  otherwise	  admissibility	  of	  each	  of	  these	  prior	  
                                           convictions	  during	  the	  government’s	  case-­‐in-­‐chief,	  but	  the	  circumstances	  of	  
                                           these	  allegations,	  the	  defense	  submits	  –	  for	  the	  government	  to	  be	  permitted	  
                                           to	  offer	  proof	  of	  each,	  would	  operate	  to	  the	  extreme	  prejudice	  of	  Mr.	  McNabb	  
                                           and	  that	  such	  prejudice	  would	  be	  so	  substantial	  that	  it	  would	  outweigh	  any	  
                                           probative	  value	  of	  admissibility.	  	  Federal	  Rule	  of	  Evidence	  403.	  
       Case 2:18-cr-00538-KOB-JHE Document 14 Filed 01/25/19 Page 2 of 2



       5. Recognizing	  that	  the	  government	  must	  be	  permitted	  to	  present	  its	  case-­‐in-­‐
          chief	  to	  offer	  admissible	  evidence	  on	  this	  element,	  the	  defense	  is	  willing	  to	  
          stipulate	  that,	  for	  purposes	  of	  proof	  during	  its	  case-­‐in-­‐chief,	  Mr.	  McNabb	  has	  
          “one	  or	  more	  prior	  convictions”	  which	  qualify	  under	  the	  statute.	  
	  
                                                                  	  
	  
	  
S/	  Victor	  Kelley	  
CJA	  Counsel	  for	  Mr.	  McNabb	  
	  
	  
                                                    Certificate	  of	  Service	  
                                                                       	  
I	  hereby	  certify	  that,	  on	  this	  date,	  counsel	  for	  the	  Government	  was	  electronically	  
served	  with	  a	  copy	  of	  this	  Motion	  via	  this	  Court’s	  CM/ECF	  system	  
	  
	  
S/	  Victor	  Kelley	  
Of	  Counsel	  
	  
	  
	  
	  
	  
	  
                                                                       	  
	  
